Citation Nr: 0123339	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  94-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1990 RO decision which increased the rating 
for migraine headaches from noncompensable to 10 percent; the 
veteran appealed for a higher rating.  In February 1994, the 
RO increased the rating to 30 percent, and the veteran 
continued to appeal for a higher rating.  In a November 1996 
decision, the Board denied an increase in the 30 percent 
rating for migraine headaches.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 1997 order, the Court granted a 
November 1997 joint motion of the parties (the veteran and 
the VA Secretary) to vacate the November 1996 Board decision, 
and remand the case for further action.  In June 1998 and 
again in September 2000, the Board remanded the case to the 
RO for further evidentiary development. The case was 
subsequently returned to the Board, and in August 2001 the 
Board received additional written argument from the veteran's 
attorney.


FINDING OF FACT

The veteran's migraine headaches are manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraine 
headaches have been met.         38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Code 8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty from July 1968 to June 
1980.  The service medical records show that he was treated 
for tension and migraine headaches on many occasions during 
service.  A VA examination in October 1980 resulted in 
diagnoses including migraine.  

The RO granted service connection for migraines in November 
1980 and assigned a noncompensable evaluation.
 
The veteran was seen on a regular basis in a VA outpatient 
neurology clinic from March 1986 to July 1990 for follow-up 
of migraine headaches.  When seen in 1990, he reported 
headaches occurred approximately two or three times a month, 
which lasted for two days.  It was noted that he was 
responding to medication.
 
In a September 1990 decision, the RO increased the rating for 
migraine headaches to 10 percent.
 
The veteran underwent a VA neurological examination in May 
1993.  He reported a history of long-standing migraine 
headaches in the center of his head.  He indicated that he 
previously had headaches on a daily basis, but with his 
current medication, the headaches now occurred only three 
times a month.  The diagnoses included migraine headaches 
currently under treatment.
 
The veteran was reexamined in June 1993.  In a written 
statement of his occupational and medical history, he 
reported having been employed at the Navy civilian personnel 
office ad a personnel management specialist from August 1989 
to August 1991, and as president of Prestigious Homes, Inc., 
beginning February 1993; he reported that he had lost no time 
from work.  He reported a history of migraine headaches since 
service and noted that they were on the right side of his 
head.  Originally, he said, the headaches were associated 
with nausea and scintillation, but recently he was not 
experiencing these symptoms.  The veteran stated the 
headaches lasted several hours and occurred up to five times 
a month, but with some reduction when he took prescribed 
medication on a preventative basis five mornings per week.  
The veteran indicated that he stopped work when a headache 
occurred and closed his eyes.  He said the headaches lasted 
one to two hours, but less when he took the prescribed 
medication.  The diagnoses included migraines.
 
In a February 1994 decision, the RO increased the rating for 
migraine headaches to 30 percent.
 
During an October 1996 hearing held before a member of the 
Board in Washington, D.C., the veteran testified that at 
times his headaches were incapacitating and accompanied by 
such symptoms as nausea and loss of vision.  He stated his 
headaches occurred three to five times a month and he 
indicated that at times he lay down when they occurred.  The 
veteran indicated he took prescribed medication.  He said the 
headaches sometimes occurred when he was at work and lasted 
about one hour.  The veteran further testified that he was 
currently unemployed, but had just left a job as an assistant 
manager at Taco Bell and would be starting a new job in the 
restaurant industry within a few days.

VA treatment records dated from May 1996 to September 1998 
show that in May 1996, he was seen for follow-up of 
migraines.  He stated that his headaches had improved.  He 
reported visual auras, characterized as loss of peripheral 
vision and scintillations.  He was doing well now.  The 
assessment was classic migraines, well controlled with his 
current medications, which were continued.  In November 1996, 
he was seen for his six-month follow-up for migraines, and 
other complaints.  He stated that he had migraines three to 
four times per month, although it was noted that he had 
experienced increased stress recently due to a change in job.  
There was no change in his headache pattern, and his 
headaches were accompanied by nausea but no vomiting.  In 
June 1997, a history of migraines, with no new complaints, 
was noted, and the veteran stated that his headaches were 
under control.  He was prescribed Inderal and Fiorinal.  In 
February 1998, he requested medications and referral to 
neurology for migraine headaches.  On evaluation, he had no 
specific complaints.  No complaints or treatment for 
migraines was noted after that date in these records, which 
were dated through September 1998.  

In May 1999, the veteran provided a list of all of his 
employers from August 1989 to that date.  Of these employers, 
statements were received from all for whom the veteran worked 
for over one month, with the exception of the Navy Personnel 
Office.  A statement was received from a co-worker from that 
job.  These statements, received in 1998 and 1999, are 
summarized below in chronological order based on date of 
employment.

[redacted] wrote, in November 1997, that he had worked with 
the veteran at Department of the Navy from 1989 to 1991, and 
that during that time, he had seen the veteran complain of 
migraine headaches on numerous occasions.  Since then, they 
had remained in contact, and the veteran had continued to 
complain of migraine headaches.

Taco Bell reported, in December 1998, that the veteran had 
been employed as an assistant manager from December 1994 to 
October 1996.  The organization did not provide any specific 
information in response to a request for a description of any 
accommodations made in consideration of the veteran's 
migraines.  

Van Enterprises submitted a completed request for employment 
information form (VA Form 21-4192), in November 1998, which 
informed the VA that the veteran had worked from October 1996 
to February 1997, as an "assistant QSR manager," and that 
he had voluntarily quit.  He had worked 9 hours per day, 45 
hours per week, and no concessions had been made to the 
employee by reason of age or disability.  He had not lost any 
hours of work in the past twelve months due to disability.

A completed form from Denny's Family Restaurant indicated 
that the veteran had worked from May 1998 to August 1997 
[sic], in management.  He worked 10 hours per day, 50 to 60 
hours per week, and concessions were made of periodic breaks 
and work stoppage due to headaches and foot problems.  He had 
lost 50 hours of work due to disability.  He resigned due to 
a death in the family.  

The veteran's supervisor at Denny's also wrote a letter 
stating that the veteran had been sent to his store for 
training and orientation from May 1997 to August 1998 [sic].  
He suffered from migraine headaches and severe pain in his 
left foot during this time.  With respect to the migraines, 
the supervisor wrote that while having a migraine headache, 
the veteran was literally helpless.  He let the veteran sit 
in the office with the lights off, or gave him 45 minutes to 
an hour, which was usually enough time for him to return to 
work in a limited capacity.  He had these attacks five or six 
times per month.  

Carolina Restaurant Group wrote, in November 1998, that the 
veteran had been employed from February 1998 to May 1998 in 
restaurant management.  He worked 10 hours per day, 50 hours 
per week, and took breaks as needed.  He did not lose any 
time due to disability.  He was no longer employed because he 
"quit."  

According to a July 1998 statement from M. D. Bryant, branch 
manager of Bree Ann Homes, the veteran was hired in May 1998.  
The veteran had informed the writer that he suffered from 
severe migraine headaches, left ankle fractures, and other 
military related problems that affected his overall 
employment.  He lost approximately 35 hours per month because 
of his injuries and the required travel to the VA.  

In November 1998, Mr. Bryant submitted a completed request 
for employment information form, noting that the veteran had 
worked from May 1998 to September 1998, as a loan originator 
and sales agent.  He had worked 7.5 hours daily, 50 to 60 
hours per week, and had lost one-and-one-half months due to 
disability.  In the space provided to describe the 
concessions made due to disability, it was noted that 
whatever the veteran had required, they had attempted to 
accommodate, to include permitting him to attend his VA 
appointments.  He had been terminated because the company had 
been reorganized.  

In March 1999, the veteran's wife wrote that she had been 
married to the veteran since August 1997, and cared for him 
when he was home and suffered a migraine.  She said he had 
migraines approximately five times or more a month and that 
he suffered from memory loss, as well as hesitancy in his 
speech.  The migraines lasted about one to two hours, about 
two to three times per week.  He complained of pain, feeling 
blind, nausea, heat flashes and twitching in his eyes.  
Sometimes she used an ice pack to cool him down, put him in a 
dark, quiet room, and rubbed him with alcohol.  She said that 
sometimes he stared at her as if he did not know who she was.  

The veteran submitted a written statement, signed in March 
1999, for the stated purpose of documenting the nature and 
severity of the numerous symptoms he experienced as a result 
of his migraines.  He noted that the first symptom he often 
noticed was blurring vision, and spots before his eyes; as 
the headache progressed, he would lose his vision altogether.  
The pain could occur in the center, right, or left side of 
the head, or any combination, or all three.  The pain was 
severe and occurred as constant throbbing, like a jackhammer.  
In addition, he often felt an aching sensation right behind 
his eyes.  His neck muscles would become extremely tense, and 
after his headache subsided, his neck remained sore and 
aching for long afterwards.  He became nauseous and felt as 
if he was about to vomit.  Any light or sound became very 
irritating and intolerable.  When the attacks occurred, he 
was completely unable to function, no matter what he had been 
doing.  He must stop whatever he was doing, and lie down in a 
quiet place with his eyes covered, or in a dark room.  
Typically, he had to stay like that for at least one or two 
hours before the symptoms subsided.  At that point, although 
he could begin to return to normal functioning, he felt pain, 
tiredness, and disorientation for hours afterward.  His 
migraines occurred at least three to five times per month.  
In the past, his employers had accommodated his condition by 
allowing him to lie down until the worst of the attack would 
subsided.  If his employers had not accommodated his 
condition, he believes he would have been forced to resign.  
Thus, he believed his condition represented a serious 
impediment to his ability to finding employment and stay 
employed.  Currently, he was self-employed, working out of 
his home or his boss's home.  When a migraine occurred, he 
was unable to work and had to lie down until it began to 
subside.  He was also temporarily employed by a tax 
preparation service during the tax season; when a migraine 
occurred at that job, he had to go out to his car and lie 
down until it began to subside.  

In June 1999, copies of the veteran's treatment at a Kaiser 
Permanente facility from February to December 1990 were 
received.  These records show follow-up for migraine 
headaches, as well as other complaints.  In February 1990, 
his migraines were noted to be well-controlled.  In August 
1990, it was noted that he took medication for migraines.  A 
magnetic resonance imaging (MRI) of the brain in October 1990 
disclosed sinusitis and nasal inflammation.  In November 
1990, he had a neurological evaluation due to several 
neurological problems including migraines, which was his 
primary concern.  It was noted that his migraines occurred 
approximately once per month.  As history, it was noted that 
prior treatment had included Darvon, injections, and other 
medications which included Inderal, which caused dizziness.  
Fiorinal had also been prescribed; with Fiorinal, the 
headache lasted up to three days, although the veteran felt 
it may be perhaps less severe.  The headaches began with a 
feeling of blurred vision while reading, after which he would 
develop a throbbing severe pain, in the right or left temple, 
at times with visual symptoms such as spots.  The headaches 
were precipitated by stress, although he also had them during 
weekends.  Examination was normal, and the impression as that 
his description of his headaches was consistent with 
classical migraines.  He had not tolerated prophylactic 
therapy with Inderal, and one aspirin per day was recommended 
as a prophylactic.  In December 1990, when seen for follow-
up, it was noted that he had had one headache in over a 
month, which had subsided promptly with aspirin, noted to be 
a big improvement.  

On a VA examination in March 2000, the veteran stated that he 
had severe migraine headaches, five per month, lasting four 
to five days.  On the medical history obtained on 
examination, he stated that he had them three to five times 
per month, and described them as being like a needle, 
mashing, like bumping behind both eyes.  He had been free of 
headaches as long as one week.  In August 1996, he had 
obtained good relief with Herbalife but it was too expensive.  
He continued to describe pounding and visual symptoms.  He 
obtained some relief from Fiorinal.  The attacks usually 
lasted three to five days with an abrupt cessation.  Sleeping 
helped.  He had been able to work as a real estate agent for 
about two years.  On examination, there were no positive 
neurological findings except for left facial weakness.  It 
was concluded that neurological examination did not explain 
the headaches, which had been present for thirty years, and 
were often preceded by photophobia; the diagnosis was 
migraine.  

In response to a request for additional information, the 
examining physician wrote, in October 2000, that the veteran 
had bothersome visual symptoms and severe headaches but they 
were not prostrating, noting that the dictionary definitions 
of "prostrating" use the word synonymously with collapsing.  

In written argument dated in late July 2001, and received by 
the Board in August 2001, the veteran's representative argued 
that the migraine headaches met the criteria for a 50 percent 
rating.  The attorney disputed the VA examiner's statement 
that "prostrating" meant collapsing.  Citing entries in 
Webster's New Collegiate Dictionary and Dorland's Illustrated 
Medical Dictionary, the attorney stated that "prostrating" 
meant having to lie down or entailed extreme exhaustion and 
powerlessness.  It was argued that there was evidence that 
the veteran's migraine headaches were prostrating in that at 
times they required him to lie down or to sleep.  The 
attorney also argued that the frequency of prostrating 
attacks, and other elements for a 50 percent rating under 
Code 8100, were satisfied.

II.  Analysis

The veteran has been afforded VA examinations concerning the 
disability, all relevant VA treatment records have been 
obtained, and the VA has made reasonable attempts to obtain 
relevant evidence identified by the veteran.  He appeared at 
a Board hearing.  The Board finds that the VA's notice and 
duty to assist obligations have been satisfied with respect 
to the claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 .  

Migraine with characteristic prostrating attacks occurring on 
an average once a month over the last several months warrants 
a 30 percent evaluation.  Migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Code 8100.

The evidence applicable to this lengthy appeal period does 
not present an entirely consistent picture of the frequency 
and duration of the veteran's migraines, or to what extent 
the attacks are prostrating and cause problems with economic 
adaptability.   

For instance, in his claim filed in June 1990, the veteran 
stated that he had had headaches every day for about the past 
three weeks, with the exception of that day.  VA outpatient 
follow-up records dated in March 1990 report headaches 
lasting two days occurring two to three timer per month.  
However, when seen at Kaiser in February 1990, his headaches 
were described as well-controlled.  In July 1990, VA records 
noted that he had not had any headaches for over three weeks.  
In November 1990, he reported to Kaiser that he had migraines 
occurring about one per month, which lasted up to three days; 
the veteran felt that with Fiorinal the headache were perhaps 
less severe.  In December 1990, he had had only one headache 
over the past month, which had subsided promptly with 
aspirin, noted to be a big improvement.  Further, throughout 
this time period, the veteran was employed by the Navy; 
although a fellow worker stated that he observed the veteran 
had migraines on numerous occasions, the veteran stated, on 
his medical history provided in June 1993, that he had not 
lost any time from work at that job.  Thus, there were 
significant variations in the duration and frequency of the 
migraines during this period.  

Statements from his prior employer, Denny's, where he 
apparently worked from May to August 1997, indicate that the 
veteran lost approximately 50 hours from work because of 
disability, which were noted to be headaches and foot 
problems.  Specifically regarding the headaches, it was noted 
that he had to sit in the office for 45 minutes to an hour, 
five or six times per month, due to headaches.  However, VA 
medical records during this period show that the veteran was 
seen on only one occasion, in June 1997; at that time, it was 
reported that he had no new complaints, and the veteran 
stated that his headaches were under control.  Moreover, he 
resigned from that position due to a death in the family. 

In February 1998, VA outpatient treatment records show that 
the veteran did not have any specific complaints concerning 
his migraines.  Similarly, Carolina Restaurant Group, which 
employed the veteran from February to May, 1998, noted that 
he lost no time from work due to disability, and he 
voluntarily quit that job.  According to his manager at Bree 
Ann Homes, where he worked from May to September 1998, he 
lost a month and a half due to disability, and that the 
veteran had been accommodated, including being given time to 
attend his appointments at the VA.  However, other 
disabilities, such as left ankle fractures, were included in 
this accommodation.  In addition, VA medical records 
throughout that time period do not show any treatment for 
migraines.  It is not clear that a significant portion of the 
month-and-a-half he lost due to disability was due to his 
migraines.  

Since then, he has been self-employed, working out of his 
home, or his boss's home.  According to statements dated in 
March 1999 from him and his wife, he had to lie down in a 
dark room for one to two hours when he had a migraine, which 
occurred about three to five times per month.  Symptoms would 
then subside to the point where, despite pain, tiredness and 
a feeling of disorientation, he could return to normal 
functioning.  It should also be noted that symptoms of memory 
loss or speech hesitancy have not been reported in any 
medical records, or attributed medically to migraines.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

As can be seen from the foregoing summary, there is some 
discrepancy in the reported frequency and duration of the 
veteran's migraines.  The evidence as a whole, however, 
indicates that he experiences migraines up to five times per 
month, which incapacitate him for perhaps an hour, and then 
diminish to the point where he is able to function, although 
with a residual headache.  The Board agrees with the 
veteran's attorney that "prostrating" means having to lie 
down or entails extreme exhaustion and powerlessness; at 
least some of the veteran's headaches are prostrating, such 
as when he reportedly has to lie down at work or at home.  
The evidence is mixed as to whether the veteran has "very 
frequent completely prostrating and prolonged attacks" as 
required for a 50 percent rating under Code 8100.  As noted, 
the evidence (including statements by the veteran, his wife, 
and former employers) tends to show migraines up to five 
times per month, which incapacitate him for perhaps an hour, 
and then diminish to the point where he is able to function, 
although with a residual headache.  This more nearly 
approximates "very frequent completely prostrating and 
prolonged attacks" as required for a 50 percent rating, 
rather than the criteria for a 30 percent rating under Code 
8100.  38 C.F.R. § 4.7.  

A 50 percent rating under Code 8100 also requires "severe 
economic inadaptability."  This term is not defined in the 
regulation, although obviously it does not require 
unemployability.  The veteran has generally had full-time 
work over the time involved in this claim, although such has 
been in a series of jobs, and some of his employers have made 
special concessions for his migraine headaches, including 
allowing him to rest at work or take time off from work.  
Under the circumstances of this particular case, and giving 
the veteran the benefit of the doubt (38 U.S.C.A. § 5107(b)), 
the Board finds his migraine headaches have resulted in 
"severe economic inadaptability" as required for a 50 percent 
rating.

In sum, the Board finds that the criteria for a 50 percent 
rating for migraine headaches have been met, and thus an 
increased rating to this level is warranted.


ORDER

An increased rating, to 50 percent, for migraine headaches is 
granted.





		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

